DETAILED ACTION
	Claims 38-49 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 15, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 112
Claims 38-49 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The Applicant’s traversal has been considered, and has been found to be persuasive.  The rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim(s) 38-46 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (Advanced Materials, 2012, 1956-1960).
The Applicant has traversed the rejection on the grounds that Xiao et al. fails to teach the three properties in claim 38, and that the Office’s reliance on inherency to make up for the lack of explicit disclosure is fatally flawed.  However, the Applicant does not explain how the mixed donor of Xiao et al. do not meet the requirements of claim 38 other than stating that Xiao et al. do not explicitly state that those requirements are met.  The Examiner has set forth reasoning based on the compounds having similar HOMO levels and having similar performance when used by themselves outside of the blend.  See page 6 of the Non-Final Action.  As the Examiner has set forth reasoning as to why the three requirements of claim 38 are met in the rejection, the burden falls to the Applicant to provide evidence 
Previous Claim Rejections - 35 USC § 103
Claim(s) 47 was previously rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (Advanced Materials, 2012, 1956-1960).
The Applicant has traversed the rejection on the same grounds as that of the 102(a)(1) rejection over Xiao et al.  The Examiner disagrees for the same reasons as stated above.  The rejection is maintained.
Claims 48 and 49 were previously rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (Advanced Materials, 2012, 1956-1960) in view of Trinh et al. (Journal of the American Chemical Society, 2013, 11920-11928).
 The Applicant has traversed the rejection on the same grounds as that of the 102(a)(1) rejection over Xiao et al.  The Examiner disagrees for the same reasons as stated above.  The rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 38-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (Advanced Materials, 2012, 1956-1960).
Xiao et al. teach an organic photosensitive optoelectronic device comprising two electrodes in a superposed relation, and organic fullerene acceptor layer and a mixed organic donor layer as a solid solution where the donor and the donor sensitizer compounds are squaraine compounds at a level of 1:0.2 through 1:2.  See Table 1, page 1957 and Experimental Section, page 1959.  While Xiao et al. do not specify the lowest triplet excited states of lowest singlet excited states for either of the squaraine compounds, the compounds are identified as having similar HOMO levels (5.3 vs 5.4 eV) and having similar performance when used by themselves outside of the blend.  Therefore, it is inherent that the singlet and triplet excited states as well as the CT state energy are the same or greater for the donor sensitizer.  See page 1957.  Xiao et al. also teach that 1-NPSQ has an absorption peak of 2.3 x 105 cm-1 at 710 nm and DPASQ has an absorption peak at 2.6 x 105 cm-1 at 530 nm.  The compounds do not show any appreciable absorption at each other’s peaks.  See Figure 1, page 1956.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (Advanced Materials, 2012, 1956-1960).
Xiao et al. teach an organic photosensitive optoelectronic device comprising two electrodes in a superposed relation, and organic fullerene acceptor layer and a mixed organic donor layer as a solid solution where the donor and the donor sensitizer compounds are squaraine compounds at a level of 1:0.2 through 1:2.  See Table 1, page 1957 and Experimental Section, page 1959.  While Xiao et al. do not specify the lowest triplet excited states of lowest singlet excited states for either of the squaraine compounds, the compounds are identified as having similar HOMO levels (5.3 vs 5.4 eV) and having similar performance when used by themselves outside of the blend.  Therefore, it is inherent that the singlet and triplet excited states as well as the CT state energy are the same or greater for the donor 5 cm-1 at 710 nm and DPASQ has an absorption peak at 2.6 x 105 cm-1 at 530 nm.  The compounds do not show any appreciable absorption at each other’s peaks.  See Figure 1, page 1956.
Xiao et al. do not specify the thickness of the mixed donor layer, especially with respect to claim 47 that requires a thickness from 20 to 70 nm.  However, it would be inherent that the spin coated mixed donor layer of at least the 1:1 mixture would meet this limitation as the film thicknesses of the neat films at 12 nm and 8.5 nm respectively.  See the last paragraph of page 1956.  In the alternative, the thickness of the mixed donor layer would be varied by the person of ordinary skill in the art by the motivation of routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Therefore, there is a reasonable expectation of success as well as the general conditions have been set forth by Xiao et al.
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (Advanced Materials, 2012, 1956-1960) in view of Trinh et al. (Journal of the American Chemical Society, 2013, 11920-11928).
Xiao et al. teach an organic photosensitive optoelectronic device comprising two electrodes in a superposed relation, and organic fullerene acceptor layer and a mixed organic donor layer as a solid solution where the donor and the donor sensitizer compounds are squaraine compounds at a level of 1:0.2 through 1:2.  See Table 1, page 1957 and Experimental Section, page 1959.  While Xiao et al. do not specify the lowest triplet excited states of lowest singlet excited states for either of the squaraine compounds, the compounds are identified as having similar HOMO levels (5.3 vs 5.4 eV) and having similar performance when used by themselves outside of the blend.  Therefore, it is inherent that the singlet and triplet excited states as well as the CT state energy are the same or greater for the donor sensitizer.  See page 1957.

Trinh et al. teach the use of intermediate layers in organic photovoltaic devices in order to avoid direct photoresponse from the acceptor or from direct charge separation between donor and sensitizer at the D/A interface.  See page 11924, paragraph that bridges both columns.  While Trinh et al. are specifically referring to an 5 nm thick intermediate acceptor layer, the person of ordinary skill in the art would recognize that an intermediate donor layer would be desirable for the same reasons as an intermediate acceptor layer to prevent direct charge separation between the acceptor and the donor sensitizer at the D/A interface.
The thickness of the intermediate donor layer would be varied by the person of ordinary skill in the art by the motivation of routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Therefore, there is a reasonable expectation of success as well as the general conditions have been set forth by Xiao et al. with the device as a whole and Trinh et al. with respect to intermediate layers.
Conclusion
Claims 38-49 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626